Per Curiam.

Plaintiffs, police officers, seek to restrain the police commissioner of the city of New York by an injunction pendente lite from proceeding with the trial of plaintiffs in police department disciplinary proceedings.
Without passing upon the merits of any of the proposed defenses to the charges, we call attention to the well-established legal principle that a court of equity will not enjoin the prosecution of an action or proceeding on grounds which may be asserted as a defense in the action or in the proceeding. An injunction pendente lite may be granted only upon a showing that plaintiffs will suffer irreparable injury unless such an injunction is granted. No such proof is here. There is available to plaintiffs a complete and adequate remedy at law in the form of an article 78 proceeding as provided in the Civil Practice Act, in which plaintiffs can obtain a full review of any determination reached in the disciplinary proceeding sought to be enjoined.
The order should be affirmed.
Peck, P. J., Does, Cohn, Callahan and Shientag, JJ., concur.
Order unanimously affirmed.